UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8036


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MARK LEE SHUMAN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge. (2:04−cr−00025−BO−1; 2:07-cv-00021-BO)


Submitted:    June 22, 2009                     Decided:   June 26, 2009


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Appeal dismissed;     petition   denied    by   unpublished   per   curiam
opinion.


Mark Lee Shuman, Appellant Pro Se. Steve R. Matheny, Assistant
United States Attorney, Clay Campbell Wheeler, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Mark Lee Shuman seeks to appeal the district court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2008)

motion.        The order is not appealable unless a circuit justice or

judge       issues     a    certificate       of    appealability.           28     U.S.C.

§ 2253(c)(1) (2006).             A certificate of appealability will not

issue       absent     “a   substantial        showing       of    the    denial    of     a

constitutional         right.”         28    U.S.C.       § 2253(c)(2)     (2006).         A

prisoner        satisfies       this        standard       by     demonstrating         that

reasonable       jurists      would     find       that    any    assessment       of     the

constitutional         claims    by    the    district      court    is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                We have

independently reviewed the record and conclude that Shuman has

not     made     the   requisite       showing.           Accordingly,      we     deny    a

certificate of appealability and dismiss the appeal. *

               Shuman also petitions for a writ of mandamus seeking

an order to compel the district court to rule on his claims of


        *
       We decline to consider the claims raised by Shuman in his
informal brief that were not presented in his § 2255 motion in
the district court. See Muth v. United States, 1 F.3d 246, 250
(4th Cir. 1993).



                                              2
actual innocence raised for the first time in his application

for a certificate of appealability.                 Our review of the docket

sheet reveals that the district court entered an order denying

Shuman’s    application      for   a   certificate         of   appealability      on

January 21, 2009.       Accordingly, because the district court has

ruled on Shuman’s application, we deny the mandamus petition as

moot.      We dispense with oral argument because the facts and

legal    contentions   are    adequately      presented         in   the    materials

before   the   court   and    argument      would    not    aid      the   decisional

process.

                                                                APPEAL DISMISSED;
                                                                  PETITION DENIED




                                        3